DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Submission of the certified English translation of the foreign application is noted.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statements (IDS) dated April 12, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and signed copies of the 1449 forms are attached.

Response to Remarks and Amendments
Applicant’s amendments filed August 4, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 17, 19 and 24 under 35 USC 102(a)(1), the certified translation of the Japanese priority document is sufficient such that the previously rejected claims are examined with an effective US filing date of August 3, 2017 (the priority date).  As such, the cited art no longer pre-dates the effective date of the claims and the rejection is withdrawn.
With regard to the rejection of claims 17-26 under 35 USC 101, the present amendment inserting a proviso which excludes the sole compound recited in the ‘426 application is sufficient to overcome each rejection over the claims of the ‘426 application.

Status of the Claims






Currently, claims 17-21 and 23 are pending in the instant application, all of which are under consideration herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 12 and 13 of U.S. Application No. 17/239,194 (as well as a non-provisional rejection over claims 1-9 of the parent patent of the ‘194 application - US 11,028,048). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite compounds of an identical formula which anticipates the instant claims.  Notably, the ‘194 application had not been filed and the claims were not pending as of the time of the previous action, nor had the claims of the ‘048 patent been patented.  Thus, the present amendment, which has continued prosecution of the present application, has also necessitated this new rejection. The conflicting claims relate to a compound of the formula (I): 
    PNG
    media_image1.png
    200
    277
    media_image1.png
    Greyscale
 specific compounds which anticipate formula (I) as presently claimed (see for example, those particular compounds listed by name in claims 1-9 of the ‘048 patent).  The compounds read on the instantly claimed formula where R2, R4 and R5 are each H; Ring A is a pyrrolidine further substituted by F and R2, R1 is a substituent and instant ring B is a ring corresponding to conflicting Ring A which is an optionally further substituted C6-C14 aromatic hydrocarbon ring or an optionally further substituted 5- to 14-membered aromatic heterocycle.  Therefore, the copending claims anticipate the presently examined invention.  Accordingly a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on M-Th 8:00 a.m. -6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699